Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 1 of 11            PageID #: 44




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 DONALD JEFFRIES,                                 CIV. NO. 20-00304 JMS-RT

                    Plaintiff,                    ORDER GRANTING
                                                  APPLICATION TO PROCEED IN
                                                  FORMA PAUPERIS AND
        vs.                                       DISMISSING FIRST AMENDED
                                                  COMPLAINT WITH LEAVE TO
 FOODLAND GROCERY;                                AMEND
 RAMONSITA LOGAN; and
 AUMAUINUUESE S. PUNI,

                    Defendants.


     ORDER GRANTING APPLICATION TO PROCEED IN FORMA
   PAUPERIS AND DISMISSING FIRST AMENDED COMPLAINT WITH
                      LEAVE TO AMEND

                                 I. INTRODUCTION

              On July 9, 2020, pro se Plaintiff Donald Jeffries (“Plaintiff”) filed a

  “Complaint for Violations of Civil Rights” against Foodland Grocery

  (“Foodland”), Foodland manger Ramonsita Logan, and Foodland security officer

  Aumauinuuese S. Puni (collectively, “Defendants”). ECF No. 1. Plaintiff also

  filed an Application to Proceed in forma pauperis (“IFP Application”). ECF No. 2.

  On July 10, 2020, Plaintiff filed Exhibits A-C and E-G to his Complaint, ECF No.

  4, and on August 10, 2020, Plaintiff filed a First Amended Complaint (“FAC”).
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 2 of 11                           PageID #: 45




  ECF No. 5. 1 Based on the following, the court GRANTS the IFP Application and

  DISMISSES the Complaint with leave to amend.

                                     II. IFP APPLICATION

                 Plaintiff’s IFP Application indicates that his gross pay or wages is

  $1,200 per month, while his take-home pay or wages is only $200 per month. ECF

  No. 2 at PageID #10. Plaintiff has expenditures of over $1,000 per month, no

  assets, and has a dependent daughter. Id. at PageID #11. Plaintiff has made the

  required showing under 28 U.S.C. § 1915(a) to proceed in forma pauperis (i.e.,

  without prepayment of fees); therefore, the court GRANTS Plaintiff’s IFP

  Application.

                               III. STANDARDS OF REVIEW

                 The court must subject each civil action commenced pursuant to 28

  U.S.C. § 1915(a) to mandatory screening and order the dismissal of any complaint

  that is “frivolous or malicious; . . . fails to state a claim upon which relief may be

  granted; or . . . seeks monetary relief from a defendant immune from such relief.”

  28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)

  (en banc) (stating that 28 U.S.C. § 1915(e) “not only permits but requires” the



         1
           Although Plaintiff checked a box on the FAC indicating that he was bringing suit
  against “state or local officials” under 42 U.S.C. § 1983, there are no state or local officials
  named or discussed in the body of the FAC.
                                                    2
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 3 of 11             PageID #: 46




  court to dismiss sua sponte an in forma pauperis complaint that fails to state a

  claim); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (holding

  that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”).

               To state a claim, a pleading must contain a “short and plain statement

  of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  In considering whether a complaint fails to state a claim, the court must set

  conclusory factual allegations aside, accept non-conclusory factual allegations as

  true, and determine whether these allegations state a plausible claim for relief.

  Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009) (citing Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)); see also Weber v. Dep’t of Veterans Affairs, 521 F.3d

  1061, 1065 (9th Cir. 2008). A complaint that lacks a cognizable legal theory or

  alleges insufficient facts under a cognizable legal theory fails to state a claim. See

  UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th

  Cir. 2013) (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

  1990)).

               A district court may dismiss a complaint for failure to comply with

  Rule 8 where it fails to provide the defendant fair notice of the wrongs allegedly

  committed. See McHenry v. Renne, 84 F.3d 1172, 1178-80 (9th Cir. 1996)

  (affirming dismissal of complaint where “one cannot determine from the complaint

  who is being sued, for what relief, and on what theory, with enough detail to guide
                                             3
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 4 of 11                PageID #: 47




  discovery”). Rule 8 requires more than “the-defendant-unlawfully-harmed-me

  accusation[s]” and “[a] pleading that offers labels and conclusions or a formulaic

  recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678

  (citations and quotations omitted). “Nor does a complaint suffice if it tenders

  naked assertions devoid of further factual enhancement.” Id. (quotation signals

  omitted).

                Plaintiff is appearing pro se; consequently, the court liberally

  construes the Complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007);

  Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (per curiam). The court

  also recognizes that “[u]nless it is absolutely clear that no amendment can cure

  the defect . . . a pro se litigant is entitled to notice of the complaint’s deficiencies

  and an opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of

  Corr., 66 F.3d 245, 248 (9th Cir. 1995); see also Crowley v. Bannister, 734 F.3d

  967, 977-78 (9th Cir. 2013).

  ///

  ///

  ///

  ///

  ///


                                              4
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 5 of 11                        PageID #: 48




                                    IV. BACKGROUND 2

                 The FAC 3 alleges that Plaintiff entered the “Foodland Dillingham

  location” on July 8, 2020. ECF No. 5 at PageID #37. When asked by “security” if

  he had a mask, Plaintiff explained that he has a breathing disability that prevents

  him from wearing a mask. After further discussion, the security guard called the

  manager. While Plaintiff was attempting to purchase an item, the manager told

  him to leave. Id. It appears that Plaintiff then left the store. Later, “a friend told

  me there was a post of me on a facebook group site the security officer from food

  land (sic) posted my picture (of incident) and degraded me saying untrue things

  . . . .” ECF No. 1 at PageID #4-5. Although unclear, Plaintiff appears to claim that

  he filed a police report and that police arrived on the scene, at which point the

  manager offered to permit him to wear a face shield, “but she refused to

  accommodate” when Plaintiff asked to have security help him. Id. at PageID #5.




         2
            For purposes of screening, facts alleged in the FAC are accepted as true and construed
  in the light most favorable to Plaintiff. See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir.
  2014).
         3
            The original complaint and the FAC are similar, although both include information not
  contained in the other. Regardless, because Plaintiff is pro se, the court liberally construes the
  FAC to include both the original complaint and Exhibits A-C and D-G. Should Plaintiff file a
  Second Amended Complaint, it must be a stand-alone document without reference to other
  filings, and the court will not permit piecemeal additions to the Second Amended Complaint.

                                                   5
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 6 of 11                         PageID #: 49




                 The FAC appears to allege a claim pursuant to Title III of the

  Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12001, et seq. and a state

  law defamation claim. 4

                                         V. DISCUSSION

  A.     Title III of the Americans with Disabilities Act (“ADA”)

                 “Title III of the ADA prohibits discrimination on the basis of

  disability in the ‘full and equal enjoyment of the goods, services, facilities,

  privileges, advantages, or accommodations of any place of public

  accommodation.’” Oliver v. Ralphs Grocery Co., 654 F.3d 903, 904 (9th Cir.

  2011) (quoting 42 U.S.C. §§ 2000a(b), 12182(a)). A grocery store is a place of

  public accommodation under Title III. 42 U.S.C. § 12181(7)(E). Discrimination

  may be in the form of access barriers that violate the ADA and “interfere with

  disabled individuals’ ‘full and equal enjoyment’ of places of public

  accommodation.” Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 945 (9th

  Cir. 2011) (quoting 42 U.S.C. § 12182(a)).




         4
            Plaintiff also cites 18 U.S.C. §§ 241-49, offenses set forth in the criminal code, as part
  of his injuries. ECF No. 5 at PageID #39. To the extent Plaintiff seeks a private cause of action
  for these criminal offenses, he has no standing to do so. See Tuomela v. Waldorf-Astoria Grand
  Wailea Hotel, 2020 WL 3490027, at *2 (D. Haw. June 26, 2020); see also, e.g., Aldabe v.
  Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (stating that 18 U.S.C. §§ 241 and 242 provide no
  private cause of action).
                                                    6
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 7 of 11              PageID #: 50




               To establish a prima facie case for discrimination under Title III of

  the ADA, Plaintiff must show that “(1) [he] is disabled within the meaning of the

  ADA; (2) the defendant is a private entity that owns, leases, or operates a place of

  public accommodation”; and (3) the defendant denied public accommodation to

  the plaintiff because of his disability. Molski v. M.J. Cable, Inc., 481 F.3d 724,

  730 (9th Cir. 2007) (citing 42 U.S.C. §§ 12182(a)-(b)). Only injunctive relief is

  available to private litigants under Title III. See id.; A.L. by & through D.L. v. Walt

  Disney Parks & Resorts US, Inc., 900 F.3d 1270, 1290 (11th Cir. 2018).

                Here, Plaintiff provides insufficient facts showing that he is disabled

  under the ADA. Not all impairments qualify as a disability under the ADA. See,

  e.g., Wong v. Regents of Univ. of Cal., 410 F.3d 1052, 1067 (9th Cir. 2005); Equal

  Emp’t Opportunity Comm’n v. BNSF Ry. Co., 853 F.3d 1150, 1152 (10th Cir.

  2017); Munoz v. Cal. Dep’t of Corr. & Rehab., 2019 WL 5063463, at *8 (E.D. Cal.

  Oct. 9, 2019). A plaintiff is disabled within the meaning of the ADA by:

  (1) having “a physical or mental impairment that substantially limits one or more

  major life activities of such individual;” (2) having “a record of such an

  impairment;” or (3) being “regarded as having such an impairment.” 42 U.S.C.

  § 12102(1). Plaintiff’s conclusory allegation that he suffers from a breathing

  disability and that he cannot wear a face mask because it is a health risk to him is

  insufficient to allege that he has an impairment that is covered by the ADA. To
                                            7
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 8 of 11             PageID #: 51




  survive screening, Plaintiff must allege facts permitting a plausible inference that

  he is disabled within the meaning of the ADA, and not just in some generic sense.

               Further, individual liability under Title III of the ADA is limited.

  See Lentini v. Cal. Ctr. for the Arts, Escondido, 370 F.3d 837, 849 (9th Cir. 2004)

  (determining that because Title III of the ADA “prohibits discrimination ‘by any

  person who owns, leases (or leases to), or operates a place of public

  accommodation,’” a defendant could be individually liable if that person “had the

  requisite authority to qualify as an ‘operator’ under Title III”) (quoting 42 U.S.C.

  § 12182(a)). Here, to the extent Plaintiff intended to bring an ADA claim against

  Defendant Puni, insufficient facts are alleged to show that he is a person who

  operated Foodland or is otherwise possibly covered by Title III.

               Plaintiff’s claim under Title III of the ADA is DISMISSED with leave

  to amend. Any Second Amended Complaint must make clear how Plaintiff is

  disabled under the ADA, against which Defendant the ADA Title III claim is

  brought, and how any individual could be liable as a person who “owns, leases (or

  leases to), or operates” Foodland.

  B.    Defamation Under Hawaii Law

               Under Hawaii law, a plaintiff must establish four elements to sustain a

  claim for defamation: “(a) a false and defamatory statement concerning another;

  (b) an unprivileged publication to a third party; (c) fault amounting at least to
                                             8
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 9 of 11               PageID #: 52




  negligence on the part of the publisher . . . ; and (d) either actionability of the

  statement irrespective of special harm or the existence of special harm caused by

  the publication.” Woodruff v. Haw. Pac. Health, 2014 WL 128607, at *9-10 (Haw.

  Ct. App. Jan. 14, 2014) (citation omitted); Diaz v. Argon Agency Inc., 2015 WL

  7737317, at *5 (D. Haw. Nov. 30, 2015). Here, the FAC provides only conclusory

  allegations that Plaintiff was defamed. For example, stating that a security officer

  posted a picture of Plaintiff on Facebook and “degraded me saying untrue things,”

  ECF No. 1 at PageID #5, is simply conclusory. There is no description of a

  specific false or defamatory statement or fault amounting to at least negligence. In

  fact, it is not even clear from the FAC that Plaintiff knows what was said about

  him.

               Although it appears that Plaintiff is alleging this claim only against

  Puni, the FAC does not specify which Defendant or Defendants this claim is

  brought against. If Plaintiff files a Second Amended Complaint and he attempts to

  re-allege a defamation claim, he must clearly name the specific Defendant or

  Defendants that he claims defamed him.

  C.     Leave to Amend

               Plaintiff may be able to amend the Complaint to include factual

  allegations sufficient to state plausible Title III ADA and state law defamation

  claims. Thus, the court GRANTS him leave to amend his Complaint by October 9,
                                              9
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 10 of 11              PageID #: 53




  2020, to attempt to cure the deficiencies set forth above. If Plaintiff chooses to file

  a Second Amended Complaint, he must (1) allege the basis of this court’s

  jurisdiction, (2) state each claim he is making, (3) name the defendant against

  whom he asserts a claim, (4) allege exactly what that defendant did or did not do,

  (5) allege what specific injury he suffered because of each Defendant’s conduct,

  and (6) state what specific relief he seeks. In other words, Plaintiff should explain,

  in clear and concise allegations, what each Defendant did (or failed to do) and how

  those specific facts create a plausible claim for relief in reference to each specific

  cause of action. In addition, Plaintiff must comply with the Federal Rules of Civil

  Procedure and the Local Rules for the United States District Court for the District

  of Hawaii.

               An amended complaint generally supersedes a prior complaint and

  must be complete in itself without reference to the prior pleading. King v. Atiyeh,

  814 F.2d 565, 567 (9th Cir. 1987), overruled in part by Lacey v. Maricopa Cty.,

  693 F.3d 896 (9th Cir. 2012) (en banc). Claims dismissed without prejudice that

  are not realleged in an amended complaint may be deemed voluntarily

  dismissed. See Lacey, 693 F.3d at 928 (stating that claims dismissed with

  prejudice need not be repled in an amended complaint to preserve them for appeal,

  but claims that are voluntarily dismissed are considered waived if they are not

  repled).
                                             10
Case 1:20-cv-00304-JMS-WRP Document 8 Filed 09/11/20 Page 11 of 11                  PageID #: 54




                The amended complaint must state that it is the “Second Amended

  Complaint,” and it may not incorporate any part of the original Complaint or the

  FAC by reference, but rather, any specific allegations must be retyped or rewritten

  in their entirety. Plaintiff may include only one claim per count. Failure to file an

  amended complaint by October 9, 2020 will result in automatic dismissal of this

  action.

                                    VI. CONCLUSION

                Based on the foregoing, the IFP Application is GRANTED; the

  Complaint is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a

  claim; and Plaintiff is GRANTED leave to file an amended complaint as permitted

  by this Order. Failure to file an amended complaint by October 9, 2020 will result

  in automatic dismissal of this action for failure to prosecute and failure to comply

  with a court order.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, September 11, 2020.


                                                          /s/ J. Michael Seabright
                                                         J. Michael Seabright
                                                         Chief United States District Judge




  Jeffries v. Foodland Grocery, et al. Civ. No. 20-00304 JMS-WRP, Order Granting Application
  to Proceed In Forma Pauperis and Dismissing First Amended Complaint With Leave to Amend

                                              11
